DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first vertical device" in lines 5-6 and 9.  There is insufficient antecedent basis for this limitation in the claim because there was no 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
 Claims 1-4, 7, 9, 17-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Choi US PGPub. 2017/0207150 in view of Cruz et al. US PGPub. 2008/0044946. 	Regarding claim 1, Choi teaches a semiconductor package (fig. 5) [0028], comprising:  	a leadframe (120, fig. 5) [0032] including a die pad (120a, fig. 5) [0032] and a plurality of lead terminals (120b, fig. 5) [0032];  	a semiconductor device (power FET [0006] 130’, fig. 5) [0042] attached on a first (bottom) side by a die attach material (adhesive, AD’, fig, 5) [0042] to the die pad (120a),  	a first clip (150’, fig, 5) [0042] on the first device (130’) that is solder (with 145’, fig. 5) [0035] and [0042] connected to a terminal (top/bonding pad [0009]) of the first device (130’) on a second (top) side opposite to the first (bottom) side providing a first solder bonded interface (145’, fig. 5) [0035] and [0042], wherein the first clip (150’) is connected to at least a first (120b’’, fig. 5) of the plurality of lead terminals (120b); 	wherein the first solder bonded interface (145’) includes a first protruding surface standoff (metal bumps 140’, fig. 5) [0042] therein that extends from a (bottom) surface on the second (top) side of the first device (130’) to physically contact the first clip (150’)  	Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Choi US PGPub. 2017/0207150 in view of Cruz et al. US PGPub. 2008/0044946 as applied to claims 3 and 17 above, and further in view of Otremba US PGPub. 2008/0224300..
	Claims 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi US PGPub. 2017/0207150 in view of Cruz et al. US PGPub. 2008/0044946 and Kim et al. US PGPub. 2019/0088574.  	Regarding claim 10, Choi teaches a multichip module (MCM) power package (fig. 5) [0006], comprising:  	a leadframe (120, fig. 5) [0032] including a die pad (120a, fig. 5) [0032] and a plurality of lead terminals (120b, fig. 5) [0032];  	stacked power field effect transistors (FETs) (power FET [0006] 130, fig. 5) [0042], comprising:  	a first FET die (130’, fig. 5) [0042] attached to the die pad (120a);  	a first clip (150’, fig, 5) [0042] on the first FET die (130’) that is solder connected (with 145’, fig. 5) [0035] and [0042] to a terminal (top/bonding pad [0009]) of the first FET die (130’) providing a first solder bonded interface (145’, fig. 5) [0035] and [0042],  	wherein the first clip (150’) is connected to at least a first (120b’’, fig. 5) of the .     
Allowable Subject Matter
 	Claims 6, 8, 11-12, 14, 16, 20, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a semiconductor package wherein “the die attach material comprises solder providing a second solder bonded interface, and wherein the second solder bonded interface includes a second protruding surface standoff therein that extends from the first side of the first vertical semiconductor device to physically contact the die pad” as recited in claim 6; 	a semiconductor package wherein “the first protruding surface standoff comprises a second layer of passivation on the first vertical semiconductor device that has a blanket first layer of passivation provided across an area of the second side except for bond pad areas under the second layer of passivation” as recited in claim 8;  	a multichip module (MCM) power package comprising “a controller integrated circuit including a driver on the die pad, and bond wires coupling an output of the driver to a gate of the first vertical FET die and to a gate of the second vertical FET die” as recited in claim 11; 	a multichip module (MCM) power package “wherein first, the second, and the third solder bonded interfaces all include the protruding surface standoff” as recited in “wherein the protruding surface standoff comprises solder mask, a dry film, a polyimide, silicon nitride, or an epoxy” as recited in claim 14;  	a multichip module (MCM) power package comprising “wherein the protruding surface standoff comprises a second layer of passivation on at least one of the first and second vertical FET die that has a first layer of passivation under the second layer of passivation” as recited in claim 16; 	a method of semiconductor device package assembly comprising “attaching a controller integrated circuit including a driver on the die pad, and positioning bond wires coupling an output of the driver to a gate of the first vertical FET and to a gate of the second vertical FET” as recited in claim 20; 	a method of semiconductor device package assembly “wherein the die attach material comprises solder providing a second solder interface, and wherein the second solder interface includes another protruding surface standoff therein that extends from the first side of the first vertical semiconductor device to physically contact the die pad” as recited in claim 22; and  	a method of semiconductor device package assembly wherein “the protruding surface standoff comprises a second layer of passivation on the first vertical semiconductor device that has a blanket first layer of passivation provided across an area of the second side except for bond pad areas under the second layer of passivation” as recited in claim 24.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.